Citation Nr: 0602162	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic acquired left 
eye disorder, variously diagnosed, claimed as residuals of an 
injury.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 1983 to June 1983.  Additionally, he has periods 
of ACDUTRA and inactive duty for training (INACDUTRA) between 
November 1983 and November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Des Moines, Iowa, which denied service connection for a left 
eye condition.  This matter came before the Board initially 
in October 2004, at which time, the Board remanded the claim 
for further evidentiary development.  A review of the record 
indicates the RO accomplished all directives set forth in the 
remand.  Accordingly, the Board may proceed with its review.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim for service connection for a chronic 
acquired left eye disorder, variously diagnosed, claimed as 
residuals of an injury; all reasonable development necessary 
for the disposition of the appeal of the claim has been 
completed.

2.  Service medical records show the appellant incurred an 
injury to his left eye in July 2000 prior to proceeding to 
his duty station for INACDUTRA; there is no competent opinion 
that shows the appellant's chronic acquired left eye 
disorder, variously diagnosed, claimed as residuals of an 
injury, is related to service.




CONCLUSION OF LAW

Service connection for a chronic acquired left eye disorder, 
variously diagnosed, claimed as residuals of an injury, is 
not warranted.  38 U.S.C.A. §§ 101(24), 106(d), 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.106, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in April 2003, four months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)" The April 
2003 letter includes provisions that satisfy all four 
elements.  Additionally, notices were sent in August 2003 and 
November 2004 that updated the appellant on the status of the 
claim and collectively addressed all four elements.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the August 2003 
rating decision, the March 2004 Statement of the Case (SOC), 
and the October 2005 Supplemental SOC adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim.  As the Board's decision is 
predicated on the same reasoning as the agency of original 
jurisdiction, i.e., insufficient evidence of service 
incurrence, the appellant has been adequately notified of the 
basis of denial.  He was advised that VA would assist him in 
obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio V. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records.  VA afforded the 
appellant VA medical examination, which addressed the nature 
and etiology of the appellant's claimed chronic acquired left 
eye disorder, claimed as residuals of an injury.  The 
evaluation is adequate for rating purposes and there is 
sufficient medical evidence of record to make a decision on 
the claim on appeal.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In order for the appellant to achieve "veteran" status and 
be eligible for service connection for disability claimed 
during his inactive service, the record must establish by a 
preponderance of the evidence that he was disabled during 
active duty for training due to a disease or injury incurred 
or aggravated in the line of duty or he was disabled from an 
injury incurred or aggravated during inactive duty training.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case may be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301, was amended effective in 
November 2000.  As amended, it redefined as active service a 
period of inactive duty training during which an individual 
was disabled or dies from an acute myocardial infarction, 
cardiac arrest, or cerebrovascular accident.  Generally, 
service connection may be granted for disability resulting 
from injury or disease incurred in the line of active duty.  
38 U.S.C.A. §§ 1110, 1131.  The appellant contends that he 
incurred an injury to his left eye.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes:  his service 
medical records, his contentions as presented in hearing 
testimony, written statements, and argument, lay statements, 
a VA examination report, and various private medical 
records/reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The appellant contends that he incurred his disability, 
currently diagnosed as left eye, corneal scarring and 
pseudophakia, as a result of an injury he incurred while 
performing inactive duty training in July 2000.  He reports 
that on the morning of July 15, 2000, he scratched his eye 
while at home as he dressed for duty.  He proceeded to work 
after he finished dressing.  The appellant asserts that he is 
on duty from 00:01 hours to 2400 hours and therefore, the 
accidental injury to his eye is service connected.  The 
pertinent statute and regulation both include the following 
language, "Any individual...who is disabled or dies from an 
injury or covered disease incurred while proceeding directly 
to or returning directly from such active duty for training 
or inactive duty for training shall be deemed to have been on 
active duty for training or inactive duty for training, as 
the case may be..."  38 U.S.C.A. § 106(d)(2); 38 C.F.R. 
§ 3.106(e)(2).  A clear reading of these provisions is that 
injury or in a few cases, diseases, may be service-connected 
when the appellant is in travel status, i.e., he has left his 
home and is on a direct route to his duty station or vice 
versa.  The Court of Appeals for Veterans Claims (Court) has 
held, "Where a statute's language is plain, and its meaning 
clear, no room exists for construction.  There is nothing to 
construe."  Gardner v. Derwinski, 1 Vet. App. 584, 588 
(1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, 513 U.S. 115 (1994).  "If the intent of 
Congress is clear, that is end of the matter."  Chevron, 
U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 
837, 842 (1984).  The preceding language applies equally to 
regulations.  Smith v. Nicholson, 19 Vet. App. 63, 76 (2005).

To interpret the statute otherwise would beg the question, 
when does the "proceeding" begin.  For example, if the 
appellant were to slip during his morning shower of his 
INACDUTRA day, should the ensuing injury be service 
connected?  If he were to cut his hand on a glass while he 
ate breakfast on his INACDUTRA day, should that resulting 
injury be service connected?  The possibilities are endless.  
The purpose of the statute/regulation appears to be 
restricting and defining the parameters of INACDUTRA, not to 
expand it to endless possibilities.  To include such 
preparatory acts, including putting on one's uniform, would 
be contrary to the clear language of the statute and 
regulation, and could ultimately yield an absurd result.  See 
Thayer v. Principi, 15 Vet. App. 204, 210 (2001) (en banc) 
(holding that when interpreting statute, Court must avoid 
"[a] conclusion that . . . is not supported when construing 
every part or section of the statute and would yield an 
absurd result" and citing Trilles v. West, 13 Vet. App. 314, 
324 (2000)); Holliday v. Principi, 14 Vet. App. 280, 285 
(2001) (citing precedent regarding need to avoid absurd 
result when interpreting statute).  Accordingly, the Board 
finds that the appellant's injury to his left eye did not 
occur en route to his duty station and therefore, did not 
occur during INACDUTRA.

The appellant's assertion that he is on duty from 00:01 hours 
to 2400 hours during INACDUTRA conflicts with the clear 
language of the pertinent statute and regulation.  While the 
Board cannot address whether this assertion may be true for 
other purposes, e.g. subjecting a guardsman to early recall 
to duty or for Uniform Code of Military Justice 
jurisdictional purposes, the Board finds VA regulations are 
clear that for purposes of service connecting a disability, 
the appellant's assertion is incorrect.  Consequently, the 
favorable nexus opinion that relates the appellant's current 
eye disability with him scratching his eye the morning of 
July 15, 2000, is nullified by the applicable law and 
regulations, which clearly restrict the INACDUTRA day to the 
period between the commute to and from the duty station 
without deviation.  The Board also observes that the 
appellant now contends that while on duty, his left eye was 
further irritated by paint and dust.  In this regard, the 
Board observes that the earliest records, dated in early 
August 2000, make no mention of paint or dust.  Moreover, the 
diagnosis is a single corneal abrasion.  The appellant's 
assertion that his initial injury was irritated by paint and 
dust is not competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The nexus opinion connects his current injury to "the event 
as described by the patient."  The Board construes the nexus 
opinion to relate only to the scratching, as it makes no 
specific reference to additional injury at work.  Moreover, 
irritation does not indicate an increase in disability.  See 
Verdon v. Brown, 8 Vet. App. 529, 537 (1996) ("temporary or 
intermittent flare-ups during service of a pre-existing 
disease or injury are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to the symptoms, is worsened.")   The numerous 
lay statements that relate conversations between co-workers 
and the appellant are of very little probative weight, as 
none of them establish that the individuals witnessed the 
appellant incur an injury during his duty day in July 2000.  
In summary, the Board concludes that the negative evidence 
outweighs the favorable evidence of service connection 
because no medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury has been established.  
The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for a chronic 
acquired left eye disorder, variously diagnosed, claimed as 
residuals of an injury, because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, service connection for a 
chronic acquired left eye disorder, variously diagnosed, 
claimed as residuals of an injury, is not warranted.


ORDER

Service connection for a chronic acquired left eye disorder, 
variously diagnosed, claimed as residuals of an injury, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


